DETAILED ACTION


Claim Objections
Claim 2 is objected to because of the following informalities:  In lines 2 and 3, please replace “mol.%” and “mol%”.  

Claim 11 is objected to because of the following informalities:  Although claim construction utilizing the term “preferably” is no longer considered egregious, rewriting the limitation of preferable embodiment of molecular weight distribution as a separate dependent claim is recommended.

Claim 14 is objected to because of the following informalities:  In line 2, please replace “Crystallization Elution Fractionation” and “crystallization elution fractionation”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-15 of copending Application No. 16/956,110.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Copending claims are drawn to a composition comprising:  (a) at least one multimodal ethylene based polymer having a density from 0.900 to 0.940 g/cc and a melt index I2 from 0.1 to 10 g/10 min, the multimodal ethylene-based polymer comprising 20 wt % of a first ethylene-based component with a density of 0.870 to 0.915 g/cc and Mw of 163,000 to 363,000 g/mole, a second ethylene-based component having a density greater than the density of the first ethylene-based component and having a value of less than 0.940 g/cc and a Mw of 88,500 to 363,000 g/mole, and a third ethylene-based component having a density greater than the density of the second ethylene-based component, and (b) at least one low density polyethylene.  The multimodal ethylene-based polymer is substantially the same as the multimodal ethylene-based polymer of instant claims.  Claims of the instant application are generic to, i.e., fully encompass, the claims of the copending application, and therefore, the claims of the instant application are anticipated by the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Allowable Subject Matter
The present invention is drawn to a polymer composition comprising at least one at least one multimodal ethylene-based polymer having a density from 0.900 to 0.940 g/cc and a melt index I2 from 0.1 to 10 g/10 min, the multimodal ethylene-based polymer comprising a first ethylene-based component, a second ethylene-based component, and a third ethylene-based component, wherein each of the first ethylene-based component, a second ethylene-based component, and a third ethylene-based component are polymerized reaction products of ethylene monomer and at least one C3-C12 -olefin comonomer, wherein the first ethylene-based component has a density of 0.870 to 0.915 g/cc and a Mw of 128,000 to 363,000 g/mole, the multimodal ethylene-based polymer comprising at least 20 wt % of the first ethylene-based component, the second ethylene-based component has a density greater than the density of the first ethylene-based component and less than 0.940 g/cc and a Mw of 88,500 to 363,000 g/mole, and a third ethylene-based component having a density greater than the density of the second ethylene-based component.  
Subject of instant claims is patentably distinct over the closest references, Wang et al. (US 9,505,893), Wang et al. (US 9,512,282), Wang et al. (US 10,538,654), Zhang et al. (US 10,442,921), Bellehumeur et al. (US 9,982,077), and Bellehumeur et al. (US 10,023,706).  References disclose multimodal ethylene-based polymer comprising a first ethylene-based component, a second ethylene-based component, and a third ethylene-based component characterized by density and weight average molecular weight.  None of the references teaches the multimodal ethylene-based polymer of instant claims.   
	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 23, 2022